DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 9, 11-14, and 16-20 are current in the application.  Claims 2, 9, 11-14, and 16-20 are currently under examination. Claims 1, 3-8, 10, and 15 have been cancelled by Applicant. 
Response to Arguments
Applicant’s arguments, see Remarks pages 9-12, filed December 8, 2020, with respect to the rejections under 35 U.S.C. 103 over Sasao et al in view of Janes et al as not teaching a two-step photoionization isotope separation method and apparatus  have been fully considered and are persuasive.  The rejection of claims 2, 9, 11-14, and 16-20 has been withdrawn. 
The Examiner notes that the specific wavelengths necessary to cause autoionization depend upon the material being treated (atomic versus molecular even of the same element, let alone different elements; see US 3,772,519 col. 2) and that the desired transition determines which laser(s) are necessary to generate the specific wavelength(s) (see US 3,772,519 col. 2).  Also, the physical state of the material acted upon determines which wavelengths are desirable to use for the isotope separation.  (see US 4,032,419 col. 3 lines 55-68, solid state versus gaseous state of the material acted upon affects the wavelengths that can be utilized). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 over Sasao et al in view of Janes et al as not teaching a two-step photoionization isotope separation method and apparatus  have been fully considered and are persuasive. 

Conclusion
Claims 2, 9, 11-14, and 16-20 are allowed. Claims 1, 3-8, 10, and 15 have been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/               Examiner, Art Unit 1794                                                                                                                                                                                         
/NICHOLAS A SMITH/               Primary Examiner, Art Unit 1794